Citation Nr: 1031944	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-46 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from January 1951 to 
January 1953.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2009 rating decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of his two years of military service from 
1951 to 1953.  The Veteran served in the 593rd Engineer 
Construction Company, and there is a letter commending the 
platoon for working to successfully construct a 300 ton Coal 
Bunker in a central boiler plant.  The Veteran also has submitted 
several photographs that show him standing next to large trucks 
and other mechanized vehicles, which presumably exposed him to 
some loud noise. 

In this case, the Veteran's service medical records and most of 
his personnel records could not be located, and it is thought 
that they were most likely destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri (NPRC).  
In these circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider the benefit 
of the doubt rule due to the absence of possible pertinent 
service medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The record shows the Veteran was provided with a VA examination 
in May 2009.  However, after diagnosing the Veteran with 
bilateral hearing loss and tinnitus, the examiner stated that he 
could not resolve the issue of the etiology of these conditions 
without resorting to mere speculation.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It 
is noted that VA medical examination is not inadequate merely 
because the medical examiner states he or she cannot reach a 
conclusion without resort to speculation.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a 
veteran by providing a medical examination in certain situations, 
that duty does not extend to requiring a VA physician to render 
an opinion beyond what may reasonably be concluded from the 
procurable medical evidence.  Nevertheless, the Court of Appeals 
for Veterans Claims did find in Jones that simply concluding that 
the etiology of a disability could not be resolved without 
speculation without providing any explanation why, was 
inadequate.  The phrase "without resort to speculation" should 
reflect the limitations of knowledge in the medical community at 
large and not those of a particular examiner.  

Further, the Court indicated the examiner should clearly identify 
precisely what facts cannot be determined.  For example, it 
should be clear in the examiner's remarks whether it cannot be 
determined from current medical knowledge that a specific in-
service injury or disease can possibly cause the claimed 
condition, or that the actual cause cannot be selected from 
multiple potential causes.

In this regard, it is noted that the Veteran did provide a note 
from a private audiologist that was received in April 2008 
indicating that the Veteran had moderate sensorineural hearing 
loss that was consistent with noise exposure, and then in a pre-
prepared form indicated that it was as likely as not that the 
Veteran's hearing loss was caused by a high noise environment 
while on active duty in the U.S. Army.  However, this opinion 
provided almost no meaningful rationale for its conclusion, and 
an examination report must contain not only clear conclusions 
with supporting data, but a reasoned medical explanation 
connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).

Given the foregoing, another VA examination is necessary, and the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA 
treatment records from May 2009 to the 
present.

2.  Then, schedule the Veteran for a VA 
audiology examination.  The Veteran's claims 
file should be provided, and the examiner 
should review it.  After examining the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's hearing loss and/or 
tinnitus either began during or was otherwise 
caused by his military service, to include 
any noise trauma that may have been sustained 
therein.  

The examiner should comment on the private 
opinion from April 2008.  If the examiner 
cannot resolve the question posed without 
speculation, a thorough explanation should be 
provided why this is so, which should 
consider what additional information would be 
necessary to render such an opinion.  In any 
case, all opinions and conclusions expressed 
should be supported by a complete rationale.  

3.  Following completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, the 
RO should issue a Supplemental Statement of 
the Case and allow the Veteran and his 
representative an appropriate period of time 
to respond.  Thereafter, the case should be 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



